DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/02/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: adaption system 100 in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0052933 in view of Itakura et al. US 2016/0269006.
Consider claim 1, Lee discloses An integrated circuit (see FIG. 1), comprising: 
at least one receiver (see FIG. 1, combination of components: first equalizer 110, second equalizer 120, and clock and data recovery circuit 130) to sample a signal and produce a sampled signal sequence (see FIG. 1 and ¶ [0027], wherein clock and data recovery circuit 130 samples the second equalized signal S2 to output sampled signal sequence Sd); 
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to detect and count occurrences of a first pattern in the sampled signal sequence (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 detect and count the number of the first pattern symbol appearing in the output signal Sd); 
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to detect and count occurrences of a second pattern in at least the sampled signal sequence (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 detect and count the number of the second pattern symbol appearing in the output signal Sd); and, 
control circuitry (see FIG. 1, equalization controller 140) to adapt a parameter value of the at least one receiver based on the counted occurrences of the first pattern by the first pattern counter and the counted occurrences of the second pattern by the second pattern counter (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 adjust the first and second equalization parameters according to the number of the first and second pattern symbol appearing).
However Lee does not explicitly disclose the control circuit includes a first pattern counter and a second pattern counter. Itakura teaches a control circuit includes a first counter and a second counter (see FIG. 18 and ¶ [0114], wherein control circuit 3 includes first counter CNT1 and second counter CNT2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lee, and to include the control circuit includes a first pattern counter and a second pattern counter, as taught by Itakura for the purpose of further disclosing detailed structure of the controller 140 as disclosed in Lee using the same effective technique of the control circuit 3 as disclosed in Itakura.


Consider claim 8, Lee discloses An integrated circuit (see FIG. 1), comprising: 
a receiver (see FIG. 1, combination of components: first equalizer 110, second equalizer 120, and clock and data recovery circuit 130) to produce a first set of sequential data samples (see FIG. 1 and ¶ [0027], wherein clock and data recovery circuit 130 samples and outputs signal Sd), the receiver to receive a first indicator of a parameter that affects at least one sampled value in the first set of sequential data samples (see FIG. 1 and ¶ [0028], wherein the first equalizer 110 receives first indicator of a parameter i.e. first equalization parameter, that affects the output signal Sd); 
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to signal occurrences of a first pattern in at least the first set of sequential data samples (see ¶ [0029], wherein the equalization controller 140 detect the first pattern symbol in the output signal Sd);
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to count occurrences of the first pattern in at least the first set of sequential data samples (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 counts the number of first pattern symbol appearing in the output signal Sd); 
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to signal occurrences of a second pattern in at least the first set of sequential data samples (see ¶ [0029], wherein the equalization controller 140 detect the second pattern symbol in the output signal Sd); 30Docket: 765-0155US1 - 11005US02 
control circuitry (see FIG. 1 and ¶ [0029], equalization controller 140) to count occurrences of the second pattern in at least the first set of sequential data samples (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 counts the number of secoond pattern symbol appearing in the output signal Sd); and, 
feedback loop control to iteratively adjust the parameter (see FIG. 1 and ¶ [0029], wherein the equalization controller 140 includes feedback loop to iteratively adjust the first equalization parameter and the second equalization parameter).
However Lee does not explicitly disclose the control circuit includes a first pattern detector, a first pattern counter, a second pattern detector, and a second pattern counter. Itakura teaches a control circuit includes a first pattern detector, a first pattern counter, a second pattern detector, and a second pattern counter (see FIG. 18 and ¶ [0114], wherein control circuit 3 includes first pattern detector COM1, first counter CNT1, second pattern detector COM2, and second counter CNT2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lee, and to include the control circuit includes a first pattern detector, a first pattern counter, a second pattern detector, and a second pattern counter, as taught by Itakura for the purpose of further disclosing detailed structure of the controller 140 as disclosed in Lee using the same effective technique of the control circuit 3 as disclosed in Itakura.

Claim 15 is rejected on the same ground as for claim 8 because of similar scope.

Consider claim 5, Lee discloses wherein the control circuitry is coupled to at least one sampler of the receiver (see FIG. 1).

Claim(s) 6-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0052933 in view of Itakura et al. US 2016/0269006 as applied to claims 1 and 15 above, and further in view of Stojanovic et al. US 20050134306.
Consider claim 6, Lee in view of Itakura discloses every claimed limitation in claim 1.
However Lee in view of Itakura does not explicitly disclose wherein the at least one receiver comprises an adaptation sampler and a data sampler. Stojanovic teaches wherein the at least one receiver comprises an adaptation sampler and a data sampler (see FIG. 33 and ¶ [0220], wherein the equalizing receiver 761 includes data sampler 211 and adaptive sampler 213). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Lee in view of Itakura, and to include wherein the at least one receiver comprises an adaptation sampler and a data sampler, as taught by Stojanovic for the purpose of further disclosing detailed structure of the equalizing receiver as disclosed in Lee using the same effective technique of the equalizing receiver as disclosed in Stojanovic.

Consider claim 7, Stojanovic discloses wherein the sampled signal sequence includes a first at least one sample produced by the adaptation sampler (see ¶ [0091]).

Consider claim 18, Stojanovic discloses sampling, by at least one adaptation sampler, a second sampled signal sequence (see ¶ [0091]).

	Consider claim 19, Lee discloses wherein the counting of the first number of occurrences of the first pattern is further based on a first at least one sample of the second sampled signal sequence (see FIG. 3 and [0036], wherein the first parameter controller 141 counts the first number of the first pattern appearing based on the sampled signal S1).

	Consider claim 20, Lee discloses wherein the counting of the second number of occurrences of the second pattern is further based on a second at least one sample of the second sampled signal sequence (see FIG. 3 and ¶ [0037], wherein the second parameter controller 142 counts the second number of second pattern appearing based on the output signal Sd).

	Allowable Subject Matter
Claims 2-4, 9-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633